Citation Nr: 0833395	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
March 1972.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2005, the Board remanded 
the claim for additional development.  On December 4, 2006, 
the Board issued a decision wherein the appellant's claim was 
denied because, at the time, the evidence associated with the 
claims file did not show that she was the veteran's surviving 
spouse.  The veteran's representative has requested to have 
the December 2006 Board decision vacated.  


FINDINGS OF FACT

1.  The appellant was not informed that the appeal had been 
re-certified to the Board prior to the issuance of a December 
4, 2006, Board decision.

2.  The veteran died in December 1999; according to his death 
certificate, the immediate cause of death was recurrent 
cirrhosis, which was due to (or as a consequence of) 
recurrent hepatitis C and a liver transplant.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss and bilateral 
tinnitus.

4.  It is at least as likely as not that the veteran's 
hepatitis C was attributable to his active military service.


CONCLUSIONS OF LAW

1.  The appellant was denied due process by the issuance of 
the December 4, 2006, Board decision.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.904 (2007).

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

On December 4, 2006, the Board denied the appellant's claim 
of service connection for the cause of the veteran's death 
because the evidence did not show that she met the basic 
eligibility requirements as a surviving spouse.  The record 
reflected that the veteran had a prior marriage.  The claims 
file did not contain sufficient documentation of dissolution 
of the prior marriage or proof of marriage by the appellant.

In November 2006, evidence was submitted to the Appeals 
Management Center (AMC) that clearly shows that the appellant 
is the veteran's surviving spouse.  However, this evidence 
was not physically before the Board at the time of the 
December 4, 2006 decision.  Because the AMC did not inform 
the appellant that the case was being returned to the Board 
when it re-certified the appeal in September 2006, the 
appellant could not have known that she should have submitted 
evidence directly to the Board when she made the November 
2006 submission.  This was a denial of due process.  Thus, 
the Board's December 4, 2006, decision should be vacated on 
these grounds.  The Board will therefore address the claim de 
novo.

II. Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  A surviving spouse of a 
qualifying veteran who died of a service-connected disability 
is entitled to receive Dependency and Indemnity Compensation 
benefits.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.312 (2007).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

According to his death certificate, the veteran died on 
December [redacted], 1999, at St. Louis University Hospital.  The 
immediate cause of death was listed as recurrent cirrhosis.  
That disease process was due to (or as a consequence of) 
recurrent hepatitis C and a liver transplant.  Hepatorenal 
syndrome was listed in the death certificate as another 
significant condition that contributed to the veteran's death 
but that did not result in the underlying cause.

The appellant asserts that the veteran's hepatitis C had its 
onset during his active military service.  Specifically, she 
believes that the veteran contracted hepatitis C as a result 
of obtaining two tattoos during service.  Because hepatitis C 
was listed on the death certificate, the appellant contends 
that service connection is warranted for the cause of the 
veteran's death.

At the time of his death, the veteran was service connected 
for bilateral hearing loss, evaluated as 20 percent 
disabling, and bilateral tinnitus, evaluated as 10 percent 
disabling.  There is no indication in the record that either 
of those disabilities was a principal or contributory cause 
of the veteran's death.

Prior to his death, the veteran filed an application for 
entitlement to service connection for hepatitis C.  His claim 
was denied by the RO by way of an October 1999 rating 
decision.  Even though the veteran's claim of service 
connection for hepatitis C was previously denied, the 
appellant's claim for death benefits is to be decided without 
regard to any prior disposition of the issue during the 
veteran's lifetime.  See 38 C.F.R. § 20.1106 (2007).

A review of the post-service medical records reveals that the 
veteran was treated for liver problems throughout the 1990s 
primarily through the St. Louis University Hospital.  He was 
diagnosed with hepatitis C in the early 1990s.  In a 
December 1994 letter from B.R.B., M.D., it was noted that the 
veteran had chronic liver disease consisting of cirrhosis due 
to hepatitis C.  The veteran underwent a liver transplant in 
September 1995.  A December 1999 final diagnosis and autopsy 
report listed the veteran's primary diagnosis as a history of 
hepatitis C virus, status post orthotopic liver transplant 
with recurrent hepatitis C virus with cirrhosis.

Based on the evidence, it is clear that hepatitis C was a 
principal cause of the veteran's death.  Hepatitis C was 
listed as an underlying cause on the death certificate and it 
is shown that the veteran's cirrhosis was at least in part 
caused by hepatitis C.  Thus, if the evidence in fact shows 
that the veteran's hepatitis C was incurred in active 
military service, service connection for the cause of his 
death would be warranted.

The veteran's service medical records are negative for a 
diagnosis of hepatitis C.  His separation examination was 
normal with respect to his liver.  Even though there is no 
direct evidence of the veteran incurring hepatitis C during 
service, service connection for the cause of the veteran's 
death may still be warranted if the post-service diagnosis of 
hepatitis C can be linked to a medically recognized risk 
factor that occurred during service.

In April 17, 2001, a VA training letter regarding hepatitis C 
was issued.  According to the letter, the medically 
recognized risk factors for contracting hepatitis C are:  
transfusion of blood or blood products before 1992; organ 
transplant before 1992; hemodialysis; tattoos; body piercing; 
intravenous drug use (due to shared instruments); high-risk 
sexual activity (risk is relatively low); intranasal cocaine 
use (due to shared instruments); accidental exposure to blood 
products in health care workers or combat medic or corpsman 
by percutaneous (through the skin) exposure or on mucous 
membrane; and other direct percutaneous exposure to blood 
such as by acupuncture with non-sterile needles or by the 
sharing of toothbrushes or shaving razors.

Significantly, the veteran's February 1972 separation 
examination report indicates the existence of two tattoos on 
the veteran's right arm.  No tattoos were noted on the 
veteran's entrance examination.  As such, the veteran likely 
obtained two tattoos during service.  Thus, the veteran had a 
medically recognized risk factor during service.

In October 2001, Dr. B.R.B. issued a letter regarding the 
possible link between the veteran's hepatitis C and his 
tattoos.  Dr. B.R.B. stated that the veteran's cirrhosis was 
due to chronic hepatitis C.  Dr. B.R.B. felt that the veteran 
contracted hepatitis C from the tattoos he had while he was 
in service.  Dr. B.R.B. noted that the veteran may have had a 
blood transfusion in 1987 at the time of a back surgery, but 
the time period for the veteran to have developed cirrhosis 
as a result of the blood transfusion would have been too 
short.  

Pursuant to the Board's September 2005 remand, the AMC 
obtained a medical nexus opinion from a VA physician.  The 
physician reviewed the claims file and noted that the 
veteran's hepatitis C most likely caused the cirrhosis which 
necessitated the liver transplant.  The physician stated that 
determining how the veteran contracted hepatitis C was 
difficult to determine without an actual interview.  
Ultimately, the physician concluded that it was quite likely 
that the veteran may have contracted hepatitis C from tattoos 
that he received during service.  The physician noted the 
1987 blood transfusion, but he stated that it was not likely 
that the veteran developed cirrhosis in such a short time 
after the surgery.  The physician also noted that the 
veteran's medical records did not show any other obvious risk 
factors for contracting hepatitis C.

Dr. B.R.B. and the VA physician indicated that there were no 
other apparent risk factors in the veteran's history outside 
of the tattoos and the possible blood transfusion in 1987.  
The record, however, reflects the possibility of two other 
risk factors.  Records from the St. Louis University 
Hospital, dated in 1995, reflect a social history of IV drug 
use in the 1970s.  No further detailed information was 
provided.  IV drug use is a medically recognized risk factor 
for hepatitis C.  Notably, the veteran's service medical 
records document treatment for gonorrhea.  A June 1971 record 
shows that the veteran had a sexual encounter while he was 
stationed in Okinawa, Japan, in May 1971.  High-risk sexual 
activity is also a medically recognized risk factor for 
hepatitis C.

Based on the evidence of record, the Board finds that it is 
at least as likely as not that the veteran's hepatitis C was 
attributable to his active military service.  Two physicians 
linked the veteran's hepatitis C to the tattoos that he 
likely obtained during service.  Although the VA physician 
did not discuss the risk factors of a history of IV drug use 
and high-risk sexual activity, the physician stated that he 
reviewed the veteran's medical records.  Thus, the Board may 
conclude that he did not find those activities to be obvious 
risk factors in the veteran's case.  In any event, the in-
service high-risk sexual activity, along with the tattoos, 
tends to support the assertion that the veteran's hepatitis C 
was incurred during service.

In sum, with reasonable doubt resolved in the appellant's 
favor, the veteran's hepatitis C resulted from disease or 
injury incurred in active military service.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  Hepatitis C 
was a principal cause of the veteran's death.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.  


ORDER

The December 4, 2006, Board decision in the above captioned 
appeal is vacated.

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


